IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEON VAL REESE, )
)
Petitioner, ) Civil Action No. 19-775
) District Judge Marilyn J. Horan/
V. ) Magistrate Judge Maureen P. Kelly
)
COMMONWEALTH OF PENNSYLVANIA _ )
and ALLEGHENY COUNTY COURT OF )
PLEAS, )
)
Respondents. )
MEMORANDUM ORDER

 

Deon Val Reese (‘‘Petitioner”) was, at the time of the filing of the instant civil action, a
pre-trial detainee with respect to his custody in the Allegheny County Jail (“ACJ”). Petitioner
filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 by a state court pre-trial
detainee (the “Petition’’) in this Court, seeking to attack his pre-trial custody which was the result
of the pending state charges in the Court of Common Pleas of Allegheny County. ECF No. 6-3

at 1. Commonwealth v. Reese, CP-02-CR-0008152-2017 (CCP Allegheny County).

 

The case was referred to Magistrate Judge Maureen Kelly in accordance with the
Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

Magistrate Judge Kelly’s Report and Recommendation, ECF No. 10, filed on October 2,
2019, recommended that the Petition be dismissed pre-service because the state charges were
nolle prossed and his custody, based thereon, which he challenged in the Petition, necessarily
ended, rendering the Petition moot. The Report also noted that while Petitioner’s state charges

were nolle prossed, Petitioner was charged by the federal authorities for the same actions that he
had previously been charged by the state authorities. Petitioner was informed that he could file
Objections to the Report by October 21, 2019. Petitioner filed his Objections. ECF No. 11.

The Objections do not require rejection of the Report and Recommendation or extended
comment.

Petitioner’s Objections mostly assert the wrongfulness of the state court charges and that
the state courts lacked jurisdiction over him. He complains that the nolle pros of his state
charges does not address the alleged illegality of his arrest. Id. at 1 (“I’m being told that my
2241 got granted but did not get granted charges got nolle process [sic] which isn’t my freedom
from unlawful arrest, unlawful incarceration....”). Petitioner simply cannot overcome the simple
logic of the Report. The Petition challenged his pre-trial custody which resulted from state
charges that were nolle prossed, thereby ending his pre-trial custody pursuant thereto, and
thereby rendering his challenge to that no-longer-extant custody now moot. Petitioner is now in
pre-trial custody pursuant to federal charges. If he deems that federal pre-trial custody illegal, he
is free to file whatever legal challenge he feels is proper to that federal custody. Nonetheless, his
challenge to the now nolle prossed state charges and the now terminated pre-trial custody
stemming therefrom, is most definitely moot as the Report correctly concluded.

Accordingly, IT IS HEREBY ORDERED, this 5th day of November 2019, after de
novo review of the record and the Report and Recommendation, the Petition for Writ of Habeas
Corpus is denied. A certificate of appealability is likewise denied as jurists of reason would not
find this disposition to be debatable. Gibson v. Orleans Par. Sheriff, 13-30944, 2014 WL
1066987, at *1 (Sth Cir. Mar. 20, 2014) (“Because Gibson is a state pre-trial detainee, a COA is

required to appeal the district court's denial of § 2241 relief.”); Evans v. Cir. Ct. of Cook

 

County, Ill., 569 F.3d 665, 666 (7th Cir. 2009) (“Two other circuits that have considered the
question have concluded that a state prisoner being held after an indictment or preliminary
hearing, who seeks pretrial release, needs a certificate of appealability in order to appeal from a
district court's decision denying a petition for a writ of habeas corpus.... We agree with these
decisions”) (citing Stringer v. Williams, 161 F.3d 259, 261-62 (Sth Cir. 1998) and Wilson v.
Belleque, 554 F.3d 816, 821, 824-25 (9th Cir. 2009)). The Report and Recommendation is

adopted as the opinion of the Court.

BY THE COURT:

(Aine byte A ( a eee
MaReyngh Homan

UNITED STATES DisTRICT JUDGE

cc: The Honorable Maureen Kelly
United States Magistrate Judge

DEON VAL REESE
09997068

NEOCC

2240 Hubbard Road
Youngstown, OH 44501
